DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“engagement portion(s)” in claims 1 and 4.
“second engagement portion(s)” in claims 3 and 5.
“a mounting portion” in claim 6. 
“a slip-off preventing portion” in claim 7. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5 – 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “second...” engagement portions in claim 3, second to last line, this is unclear because no first engagement portions are recited previously in the independent claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pouzar (US 3430927 A).
Regarding claim 1, Pouzar teaches a stirring device (Fig. 1) comprising:
a first tray (31) capable of holding an ink container filled with ink;
a support member (15) configured to support the tray (31), the support member (15) comprising a base (bottom of 15) with a pair of arm portions (19), wherein with a center of the base being a rotational axis (Fig. 3), the pair of arm portions (19) are formed to have a two-fold rotational symmetry (see Fig. 3 showing four fold symmetry which will also have a two-fold symmetry);
a rotary member (11, 16) configured to support the support member (15; see Fig. 3); and
a pedestal (12) configured to rotatably support the rotary member (11, 16), wherein the first tray (31) and the support member (15) are engaged with each other by engagement portions (sidewall of tray is an engagement portion and 18, respectively) provided on the tray (31 with sidewall of 31 as engagement portion) and the support member (15 with 18 as the engagement portion).
Regarding claim 4, Pouzar teaches a stirring device (Fig. 1), wherein each arm portion (19) comprises one of the engagement portions (18; see Fig. 3).
Regarding claim 8, Pouzar teaches a stirring device (Fig. 1), the support member (15) and the rotary member (11, 16) are integrally formed (see Fig. 1, 3 showing integrally formed via shaft 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 – 3, and 5 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lane (US 3173352 A) in view of Pouzar (US 3430927 A).
Regarding claim 2, Pouzar discloses the claimed invention except for a plurality of trays. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide a plurality of tray in a stacked configuration, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 3, Pouzar teaches a stirring device (Fig. 1) comprising: 
a tray (31) capable of holding an ink container filled with ink;
a set member (20) capable of setting a plurality of the trays;
a support member (15) configured to support the tray (31), the support member (15) comprising a base (bottom of 15) with a pair of arm portions (19), wherein with a center of the base being a rotational axis (Fig. 3), the pair of arm portions (19) are formed to have a two-fold rotational symmetry (see Fig. 3 showing four fold symmetry which will also have a two-fold symmetry);
a rotary member (11, 16) configured to support the support member (15; see Fig. 3); and
a pedestal (12) configured to rotatably support the rotary member (11, 16), wherein
the set member (20) and the support member (15) are engaged with each other by second engagement portions (18) provided on the set member (20; see Fig. 3) and the support member (15 includes engagement portions, 18).
Pouzar discloses the claimed invention except for a plurality of trays. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide a plurality of trays, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Lane also teaches the of arm portions having a three-fold symmetry (Fig. 3), but fails to teach the pair of arm portions being formed to have a two-fold symmetry. 
Regarding claim 5, Pouzar teaches a stirring device (Fig. 1), wherein the support member (15) has an arm portion (19), and the second engagement portion (18) is formed on the arm portion (see Fig. 3).  
Regarding claim 6, Pouzar teaches a stirring device (Fig. 1), wherein a mounting portion (inside surface of 18 forms a mounting portion for the tray) configured to mount the tray (31) is formed in the set member (20; see Fig. 3).
Regarding claim 7, Pouzar teaches a stirring device (Fig. 1), wherein the set member (20) includes a slip-off preventing portion (see modified Fig. 3) configured to prevent the tray from slipping off.
Regarding claim 8, Pouzar teaches a stirring device (Fig. 1), the support member (15) and the rotary member (11, 16), see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965} concerning the obviousness of making parts integral.
Claims 1 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lane (US 3173352 A) in view of Pouzar (US 3430927 A).
Regarding claim 1, Lane teaches a stirring device (Fig. 1) comprising:
a first tray (10, 11) capable of holding an ink container filled with ink;
a support member (32) configured to support the tray (10, 11), the support member (32) comprising a base (27, bottom of 32; modified Fig. 1) with a pair of arm portions (33, 34; Fig. 1, 2), wherein with a center of the base being a rotational axis (modified Fig. 1);
a rotary member (28, 31) configured to support the support member (32; see Fig. 2); and
a pedestal (27a) configured to rotatably support the rotary member (28, 31), wherein the first tray (10) and the support member (32) are engaged with each other by engagement portions (modified Fig. 1 and 32a, respectively) provided on the tray (10, 11, modified Fig. 1) and the support member (32a).
Lane teaches the of arm portions having a three-fold symmetry (Fig. 3), but fails to teach the pair of arm portions being formed to have a two-fold symmetry. 
Pouzar teaches stirring device (Fig. 1) having a pair of arm portions (18) with a four-fold symmetry (thus a two-fold symmetry). Lane and Pouzar are considered analogous art as they are both in the field of mixing apparatus with rotating receptacles/trays, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Pouzar concerning the arm portions and two-fold rotational symmetry in order to provide additional support for the tray/container (see Col. 1, lines 14, 65 – 71 and Col. 2, lines 1 – 3). 

    PNG
    media_image1.png
    631
    825
    media_image1.png
    Greyscale

Modified Fig. 1
Regarding claim 2, Lane discloses the claimed invention except for a plurality of trays. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide a plurality of tray in a stacked configuration, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 3, Lane teaches a stirring device (Fig. 1) comprising: 
a tray (10, 11) capable of holding an ink container filled with ink;
a set member (41, Fig. 1) capable of setting a plurality of the trays;
a support member (32) configured to support the tray (10, 11), the support member (32) comprising a base (27, 32; modified Fig. 1) with a pair of arm portions (33, 34; Fig. 1, 2), wherein with a center of the base being a rotational axis (modified Fig. 1), the pair of arm portions being formed to have a two-fold rotational symmetry (modified Fig. 3);
a rotary member (28, 31) configured to support the support member (32; see Fig. 2); and
a pedestal (27a) configured to rotatably support the rotary member (28, 31), wherein
the set member (41) and the support member (32) are engaged with each other by second engagement portions (Fig. 4 and modified Fig. 1’, respectively) provided on the set member (41) and the support member (32 with 32a as engagement portion; modified Fig. 1’).
Lane discloses the claimed invention except for a plurality of trays. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide a plurality of trays, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Lane also teaches the of arm portions having a three-fold symmetry (Fig. 3), but fails to teach the pair of arm portions being formed to have a two-fold symmetry. 
Pouzar teaches stirring device (Fig. 1) having a pair of arm portions (18) with a four-fold symmetry (thus a two-fold symmetry). Lane and Pouzar are considered analogous art as they are both in the field of mixing apparatus with rotating receptacles/trays, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Pouzar concerning the arm portions and two-fold rotational symmetry in order to provide additional support for the tray/container (see Col. 1, lines 14, 65 – 71 and Col. 2, lines 1 – 3). 


    PNG
    media_image2.png
    631
    863
    media_image2.png
    Greyscale

Modified Fig. 1’
Regarding claim 4, Lane teaches a stirring device (Fig. 1), wherein each arm portion (33, 34) comprises one of the engagement portions (32a as seen in Fig. 1, 2; 32a retractably provides arm portions, 33, 34 to engage tray).
Regarding claim 5, Lane teaches a stirring device (Fig. 1), wherein the support member (32) has an arm portion (33, 34), and the second engagement portion (32a) is formed on the arm portion (see Fig. 1).  
Regarding claim 6, Lane teaches a stirring device (Fig. 1), wherein a mounting portion (43, 44, 49) configured to mount the tray (10, 11) is formed in the set member (41).
Regarding claim 7, Lane teaches a stirring device (Fig. 1), wherein the set member (41) includes a slip-off preventing portion (22, 38, 48) configured to prevent the tray from slipping off.
Regarding claim 8, Lane teaches a stirring device (Fig. 1), the support member (32) and the rotary member (28, 30) are integrally formed (see Fig. 2 showing integrally formed via shaft 31).
Furthermore, see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965} concerning the obviousness of making parts integral.
Response to Arguments
Applicant’s arguments with respect to claims 1 – 8 in the applicant’s arguments filed May 10th, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOR F AHMAD whose telephone number is (571)272-1936. The examiner can normally be reached Mon. - Fri. (0900 - 1730).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOOR F AHMAD/Examiner, Art Unit 1774                                                                                                                                                                                                        
/DAVID L SORKIN/Primary Examiner, Art Unit 1774